Case 0:18-cv-60292-BB Document 191 Entered on FLSD Docket 09/27/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-CV-60292-BLOOM/VALLE

  AIM RECYCLING OF FLORIDA, LLC,
  a foreign limited liability company, and LKQ
  PICK YOUR PART SOUTHEAST,
  LLC, a foreign limited liability company,

                    Plaintiffs,
  v.

  METALS USA, INC., a Florida corporation,
  UNIVERSAL SCRAP MANAGEMENT, LLC,
  a Florida limited liability company, OBED LENDIAN,
  an individual; and SAMUEL ABREU, an individual,

              Defendants.
  _________________________________________/

     UNOPPOSED MOTION TO FILE UNDER SEAL UNREDACTED VERSIONS OF
        DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’ PLEADINGS AND
   DEFENDANTS’ MOTION FOR AN ORDER TO SHOW CAUSE WHY COUNSEL FOR
                PLAINTIFFS SHOULD NOT BE DISQUALIFIED

             Pursuant to Local Rule 5.4 of the United States District Court for the Southern District of

  Florida, Defendants Obed Lendian (“Mr. Lendian”) and Metals USA, Inc. (“Metals USA”)

  (collectively “Defendants”), by and through undersigned counsel, file this Motion to File Under

  Seal Unredacted Versions of (1) Defendants’ Motion to Strike Plaintiffs’ Pleadings; and (2)

  Defendants’ Motion for an Order to Show Cause Why Counsel for Plaintiffs Should Not be

  Disqualified (the “Motions”). In support, Defendants state the following:

             1.     A motion to seal must “describe[] the information or documents to be sealed (the

  ‘proposed sealed material’) with as much particularity as possible, but without attaching or

  revealing the content of the proposed sealed material.” S.D. Fla. L.R. 5.4(b)(1).




  {00181824. 1 }
Case 0:18-cv-60292-BB Document 191 Entered on FLSD Docket 09/27/2019 Page 2 of 4



         2.      Defendants have recently filed redacted versions of (1) Defendants’ Motion to

  Strike Plaintiffs’ Pleadings; and (2) Defendants’ Motion for an Order to Show Cause Why Counsel

  for Plaintiffs Should Not be Disqualified.

         3.      In the Motions, Defendants note that Plaintiffs initiated and pursued a criminal

  investigation of Mr. Lendian for the purpose of gaining an unfair advantage in this litigation.

         4.      It is well-settled and beyond reproach, however, that a litigant cannot use a criminal

  prosecution to influence a pending civil action.

         5.      The parties’ communications in that regard, which may contain confidential

  settlement communications, are discussed in the Motions.

         6.      Defendants are not submitting these communications as evidence to “prove

  liability for or invalidity [or amount] of the claim under negotiation.” See, e.g., Ostrow v.

  GlobeCast Am. Inc., 825 F. Supp. 2d 1267, 1272–73 (S.D. Fla. 2011).

         7.      Instead, the purpose of including these communications is to demonstrate the

  improper use of criminal proceedings that tainted this civil case.

         8.      The publicly-filed Motions have been redacted to exclude any information relating

  to communications that the parties previously indicated would be confidential.

         9.      Plaintiffs insist on the confidentiality of these communications and therefore

  Defendants redacted such communications from the publicly-filed Motions in an abundance of

  caution.1

         WHEREFORE, in order to properly evaluate the Motions and to consider Plaintiffs’

  inappropriate use of the criminal proceedings in this case, Defendants respectfully request that the




  1
    If the Court prefers, Defendants will submit the unredacted versions of the Motions in camera
  for the Court’s review and consideration.
                                                  2
Case 0:18-cv-60292-BB Document 191 Entered on FLSD Docket 09/27/2019 Page 3 of 4



  Court enter an order sealing the unredacted versions of: (1) Defendants’ Motion to Strike

  Plaintiffs’ Pleadings; and (2) Defendants’ Motion for an Order to Show Cause Why Counsel for

  Plaintiffs Should Not be Disqualified. Defendants respectfully request that they remain sealed for

  the duration of this litigation and until further order of this Court. A proposed order is attached

  for the Court’s convenience.

                  CERTIFICATION PURSUANT TO LOCAL RULE 71(A)(3)
         Pursuant to Local Rule 7.1, counsel for Defendants certify that they have conferred with

  Plaintiffs and can report that Plaintiffs do not oppose this Motion.

  Dated: September 27, 2019                            Respectfully submitted,

                                                       By: s/ Derek E. León____________
                                                          Derek E. León
                                                            Florida Bar No. 625507
                                                          James R. Bryan
                                                            Florida Bar No. 696862
                                                          Laurie U. Mathews
                                                            Florida Bar No. 120618
                                                          LEÓN COSGROVE, LLP
                                                          255 Alhambra Circle, Suite 800
                                                          Coral Gables, Florida 33133
                                                          Telephone: (305) 740-1975
                                                          Facsimile: (305) 437-8158
                                                          Email: dleon@leoncosgrove.com
                                                          Email: jbryan@leoncosgrove.com
                                                          Email: lmathews@leoncosgrove.com




                                                   3
Case 0:18-cv-60292-BB Document 191 Entered on FLSD Docket 09/27/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on September 27, 2019, I caused the foregoing document to be

  filed with the Clerk of the Court via CM/ECF. I also certify that the foregoing document is being

  served this day on all parties and/or counsel of record via transmission of Notices of Electronic

  Filing generated by CM/ECF.


                                                      By: s/ Derek E. León_____________
                                                              Derek E. León




                                                 4
